
	
		I
		111th CONGRESS
		2d Session
		H. R. 4794
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Lance (for
			 himself, Mrs. Emerson,
			 Mr. Paulsen, and
			 Mrs. McMorris Rodgers) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means and Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of any recommendation of the
		  Preventive Services Task Force (or any successor task force) to deny or
		  restrict coverage of an item or service under a Federal health care program, a
		  group health plan, or a health insurance issuer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Access to Preventative
			 Services Act of 2010.
		2.No
			 denial or restriction of coverage based on Task Force recommendations
			(a)Federal health
			 care program
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Health and Human Services shall not, directly or as a condition on the
			 receipt of Federal funds, use any recommendation of the Preventive Services
			 Task Force convened under section 915(a) of the Public Health Service Act (42
			 U.S.C. 299b–4) (or any successor task force) to deny or restrict coverage of an
			 item or service under a Federal health care program (including the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.),
			 the Medicaid program under title XIX of the Social Security Act (42 U.S.C.
			 1396–1 et seq.), and the National Breast and Cervical Cancer Early Detection
			 Program under title XV of the Public Health Service Act (42 U.S.C. 300k et
			 seq.).
				(2)DefinitionsIn this subsection:
					(A)The terms
			 group health plan, health insurance coverage, and
			 health insurance issuer have the meanings given to those terms in
			 section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91).
					(B)The term Federal health care
			 program has the meaning given to such term in section 1128B(f) of the
			 Social Security Act (42 U.S.C. 1320a–7b(f)).
					(b)Group health
			 plans and health insurance
				(1)Amendments to
			 Public Health Service Act
					(A)Group
			 marketSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the
			 following:
						
							2708.No denial or
				restriction of coverage based on Task Force recommendationsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not use any
				recommendation of the Preventive Services Task Force convened under section
				915(a) (or any successor task force) to deny or restrict coverage of an item or
				service.
							.
					(B)Individual
			 marketSubpart 1 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–41 et seq.) is amended by adding at the end the
			 following:
						
							2746.No denial or
				restriction of coverage based on Task Force recommendationsThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as such provisions apply to health
				insurance coverage offered by a health insurance issuer in connection with a
				group health plan in the small or large group
				market.
							.
					(2)Amendments to
			 ERISA
					(A)In
			 generalSubpart B of part 7 of title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at
			 the end the following:
						
							715.No denial or
				restriction of coverage based on Task Force recommendationsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not use any
				recommendation of the Preventive Services Task Force convened under section
				915(a) (or any successor task force) to deny or restrict coverage of an item or
				service.
							.
					(B)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 714 the following new
			 item:
						
							
								Sec. 715. No denial or restriction of coverage based on Task
				Force
				recommendations.
							
							.
					(3)Amendments to
			 Internal Revenue Code
					(A)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 (relating to group health plan requirements) is amended by adding at
			 the end the following:
						
							9814.No denial or
				restriction of coverage based on Task Force recommendationsA group health plan shall not use any
				recommendation of the Preventive Services Task Force convened under section
				915(a) (or any successor task force) to deny or restrict coverage of an item or
				service.
							.
					(B)Clerical
			 amendmentThe table of sections for subchapter B of chapter 100
			 of such Code is amended by inserting after the item relating to section 9813
			 the following new item:
						
							
								Sec. 9814. No denial or restriction of coverage based on Task
				Force
				recommendations.
							
							.
					(4)Effective
			 dateThe amendments made by
			 paragraphs (1)(A), (2), and (3) of this subsection shall apply with respect to
			 plan years beginning on or after the date of the enactment of this Act. The
			 amendment made by paragraph (1)(B) of this subsection applies with respect to
			 health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market on or after such date.
				3.Determinations of
			 coverage of preventive items and services
			(a)Amendments to
			 Public Health Service Act
				(1)Group
			 marketSubpart 2 of part A of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as
			 amended by section 2 of this Act, is amended by adding at the end the
			 following:
					
						2709.Determinations
				of coverage of preventive items and servicesThe plan sponsor of a group health plan and
				a health insurance issuer offering group health insurance coverage shall, in
				determining which preventive items and services to provide coverage for under
				the plan or coverage, consult the medical guidelines and recommendations of
				relevant professional medical organizations of relevant medical practice areas
				(such as the American Society of Clinical Oncology, the American College of
				Surgeons, the American College of Radiology, the Society of Breast Imaging, the
				American College of Radiation Oncology, the American College of Obstetricians
				and Gynecologists, and other similar organizations), including guidelines and
				recommendations relating to the coverage of women's preventive services (such
				as mammograms and cervical cancer screenings). The plan administrator shall
				disclose such guidelines and recommendations to enrollees as part of a summary
				of benefits and coverage provided to
				enrollees.
						.
				(2)Individual
			 marketSubpart 1 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
					
						2747.Determinations
				of coverage of preventive items and servicesThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as such provisions apply to health
				insurance coverage offered by a health insurance issuer in connection with a
				group health plan in the small or large group
				market.
						.
				(b)Amendments to
			 ERISA
				(1)In
			 generalSubpart B of part 7 of title I of the Employee Retirement
			 Income Security Act of 1974 (as amended by section 2) is amended by adding at
			 the end the following:
					
						716.Determinations
				of coverage of preventive items and servicesThe plan sponsor of a group health plan and
				a health insurance issuer offering group health insurance coverage shall, in
				determining which preventive items and services to provide coverage for under
				the plan or coverage, consult the medical guidelines and recommendations of
				relevant professional medical organizations of relevant medical practice areas
				(such as the American Society of Clinical Oncology, the American College of
				Surgeons, the American College of Radiology, the Society of Breast Imaging, the
				American College of Radiation Oncology, the American College of Obstetricians
				and Gynecologists, and other similar organizations), including guidelines and
				recommendations relating to the coverage of women's preventive services (such
				as mammograms and cervical cancer screenings). The plan administrator of the
				group health plan shall disclose such guidelines and recommendations to
				participants and beneficiaries as part of the summary plan description required
				to be provided under section 102, and any failure to so disclose such
				guidelines and recommendations shall be treated as a violation of section
				102.
						.
				(2)Clerical
			 amendmentThe table of contents in section 1 of such Act (as
			 amended by section 2) is amended by inserting after the item relating to
			 section 715 the following new item:
					
						
							Sec. 716. Determinations of coverage of preventive items and
				services.
						
						.
				(c)Amendments to
			 Internal Revenue Code
				(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 (as amended by section 2) is amended by adding at the end the
			 following:
					
						9814.Determinations
				of coverage of preventive items and servicesThe plan sponsor of a group health plan
				shall, in determining which preventive items and services to provide coverage
				for under the plan, consult the medical guidelines and recommendations of
				relevant professional medical organizations of relevant medical practice areas
				(such as the American Society of Clinical Oncology, the American College of
				Surgeons, the American College of Radiology, the Society of Breast Imaging, the
				American College of Radiation Oncology, the American College of Obstetricians
				and Gynecologists, and other similar organizations), including guidelines and
				recommendations relating to the coverage of women's preventive services (such
				as mammograms and cervical cancer screenings). The plan administrator shall
				disclose such guidelines and recommendations to participants and beneficiaries
				as part of a summary of benefits and coverage provided to participants and
				beneficiaries.
						.
				(2)Clerical
			 amendmentThe table of sections for subchapter B of chapter 100
			 of such Code is amended by inserting after the item relating to section 9813
			 the following new item:
					
						
							Sec. 9814. Determinations of coverage of preventive items and
				services.
						
						.
				(d)Effective
			 dateThe amendments made by
			 subsections (a)(1), (b), and (c) of this section shall apply with respect to
			 plan years beginning on or after the date of the enactment of this Act. The
			 amendment made by subsection (a)(2) of this section applies with respect to
			 health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market on or after such date.
			
